UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 28, 2017 LOOP INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54786 27-2094706 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 480 Fernand Poitras Terrebonne, Quebec, Canada, J6Y 1Y4 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 821-6600 1999 Avenue of the Stars, Suite 2520
